Citation Nr: 0419891	
Decision Date: 07/22/04    Archive Date: 08/04/04	

DOCKET NO.  01-03 462A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to an increased initial rating for residuals 
of a right knee subtotal medial meniscectomy, currently 
evaluated as 10 percent disabling. 

2.  Entitlement to an increased initial rating for post-
traumatic arthritis of the right knee, currently evaluated as 
10 percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from September 1981 to October 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, D.C.  The Board remanded the appeal in March 
2004.  


FINDINGS OF FACT

1.  The veteran's service-connected residuals of a right knee 
subtotal medial meniscectomy were manifested by no more than 
slight recurrent subluxation or lateral instability from 
February 9, 1999, to September 12, 2001; residuals of a right 
knee subtotal medial meniscectomy are manifested by moderate, 
but not greater, recurrent subluxation from September 13, 
2001.

2.  The veteran's service-connected post-traumatic arthritis 
of the right knee is manifested by range of motion from minus 
5 degrees' extension to 110 degrees' flexion.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 10 percent 
for residuals of subtotal medial meniscectomy from February 
9, 1999, to September 12, 2001, have not been met; the 
criteria for an evaluation of 20 percent for residuals of a 
right knee subtotal medial meniscectomy from September 13, 
2001, have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, Part 4, 
Diagnostic Code 5257 (2003).

2.  The criteria for an evaluation greater than 10 percent 
for post-traumatic arthritis of the right knee have not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107; 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, Part 4, Diagnostic 
Codes 5010-5260, 5261, 5256 (2003); VAOPGCPREC 23-97; 
VAOPGCPREC 9-98


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini II v. Principi, No. 01-944 
(U.S. Vet. App. June 24, 2004) held, in part, that the 
Veterans Claims Assistance Act of 2000 (VCAA) notice as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.

In the present case, a substantially complete application was 
received in February 1999.  Thereafter, in a rating decision, 
dated in February 2000, the claim was denied.  Only after 
that rating decision was promulgated did the AOJ, in May 
2002, provide notice to the claimant regarding what 
information and evidence is needed to substantiate the claim, 
as well as what information and evidence must be submitted by 
the claimant, what information and evidence will be obtained 
by the VA, and the need for the claimant to submit any 
evidence in his possession that pertains to the claim.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While notice provided to the appellant was not given prior to 
the first AOJ adjudication of the claim in February 2000, the 
notice was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The 
appellant has appeared for a hearing before the undersigned.  
A statement of the case, issued in January 2001, and 
supplemental statements of the case, issued in February 2002 
and April 2004, advised the veteran of the laws and 
regulations pertaining to his claim.  These documents 
informed the veteran of the evidence of record and explained 
the reasons and bases for denial of his claim.  Therefore, 
notwithstanding Pelegrini II, to decide the appeal would not 
be prejudicial error to the appellant.  

All that VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also, 
38 C.F.R. § 20.1102 (harmless error).  All of the 
requirements of the VCAA notice have been fully satisfied 
and, as discussed above, the timing of that notice has not 
been prejudicial error to the appellant in this case.

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  Regulations require that where there is a question as 
to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

Since this is an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance is not applicable.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Therefore, 
at the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as staged ratings.  Id. at 125.

The report of an October 1999 VA fee-basis orthopedic 
examination reflects that there was significant atrophy of 
the right thigh.  Range of motion of the right knee, with 
consideration of pain and weakness and fatigability, was 
0 degrees' extension and 112 degrees' flexion.  There was 
some laxity in the medial collateral ligament.  The 
impression included arthritic changes and findings suggestive 
of previous trauma.

Private treatment records reflect that range of motion of the 
right knee was 5 to 125 degrees in July 1999, 0 to 115 
degrees in September 2000, and 5 to 125 degrees in October 
2000.

The report of a September 2001 VA fee-basis orthopedic 
examination reflects that the veteran reported that his knee 
would lock up or give way on steps.  He reported pain both 
day and night, but with greater intensity than before.  On 
examination, the medial collateral ligament was somewhat 
elongated and the knee might give way immediately sometimes, 
but might also lock up.  There was an audible clicking on 
medial collateral ligament stress.  Range of motion of the 
right knee,  with consideration of pain and fatigability was 
from 0 degrees' extension to 110 degrees' flexion.  X-rays 
revealed arthritic findings.  The diagnoses included status 
post medial meniscectomy associated with post-traumatic 
arthritis resulting in constant soreness projected into the 
right popliteal, recurrent synovial effusion, mild limitation 
of motion, but moderate limitation of function, recurrent 
subluxation, locking and more or less continuous pain on use.

A July 2002 letter from a private physician reflects that 
range of motion of the right knee was from 0 to 140 degrees 
with friction.  The ligaments were stable and there was no 
effusion.  

October 2003 VA treatment records reflect that the veteran 
underwent outpatient arthroscopic surgery of the right knee.  
He would be unable to return to work until November 18, 2003, 
and should remain on light duty until December 3, 2003.

A March 2004 RO decision granted a temporary total evaluation 
from October 17, 2003, through November 2003.  

The veteran's residuals of a right knee subtotal medial 
meniscectomy have been evaluated under the provisions of 
Diagnostic Code 5257 of the Rating Schedule.  Diagnostic 
Code 5257 provides that for other impairment of the knee 
manifested by mild recurrent subluxation or lateral 
instability, a 10 percent evaluation is warranted.  Where 
there is moderate recurrent subluxation or lateral 
instability, a 20 percent evaluation is warranted.  Where 
there is severe recurrent subluxation or lateral instability, 
a 30 percent evaluation is warranted.

With consideration of the veteran's testimony offered during 
a personal hearing in September 2002, and the September 2001 
VA fee-basis examination which indicates that the knee was 
significantly worsened since the prior examination in 1999, 
and that the veteran experienced recurrent subluxation, the 
Board concludes that the evidence is in equipoise with 
respect to whether or not there is moderate instability and 
recurrent subluxation.  In resolving all doubt in the 
veteran's behalf, a 20 percent evaluation is warranted.  
However, a preponderance of the evidence is against an 
evaluation greater than 20 percent under Diagnostic 
Code 5257.  In this regard, there is no competent medical 
evidence indicating that the veteran experiences severe 
instability or recurrent subluxation.  The examination 
reports describe his impairment as either moderate, or 
described his ligaments as being intact or only somewhat lax.  
Therefore, a preponderance of the evidence is against an 
evaluation greater than 20 percent under Diagnostic Code 5257 
for residuals of a right knee subtotal medial meniscectomy.

The veteran's traumatic arthritis of the left knee has been 
evaluated as 10 percent disabling under Diagnostic Code 5010 
of the Rating Schedule.  In order for the veteran to be 
entitled to an evaluation greater than the 10 percent 
assigned, extension would have to be limited to 15 degrees or 
flexion would have to be limited to 30 degrees.  See 
Diagnostic Codes  5160 and 5261.

The disabling factors under 38 C.F.R. §§ 4.40, 4.45, 4.59 
have been considered.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995), setting forth requirements that 38 C.F.R. §§ 4.40, 
4.45 be considered when evaluating the veteran for functional 
impairment under appropriate diagnostic codes that take into 
account such factors as pain, weakness, and limitation of 
motion.  

There is no competent medical evidence that reflects that the 
veteran's limitation of motion of the right knee is greater 
than minus 5 degrees' extension and 110 degrees' flexion, as 
indicated in all examination reports and treatment records.  
Further, the examination reports reflect that limitation of 
extension and flexion considers pain, weakness, and 
fatigability.  Competent medical evidence also indicates that 
there is no ankylosis.  Thus, a preponderance of the evidence 
is against an evaluation greater than 10 percent for post-
traumatic arthritis of the right knee.  


ORDER

An evaluation greater than 10 percent for residuals of a 
right knee subtotal medial meniscectomy from February 9, 
1999, to September 12, 2001, is denied; an evaluation of 
20 percent for residuals of a right knee subtotal medial 
meniscectomy from September 13, 2001, is granted, subject to 
the laws and regulations governing the payment of monetary 
benefits.  

An evaluation greater than 10 percent for post-traumatic 
arthritis of the right knee is denied.



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



